ON appellant’s motion for rehearing.
BEAUCHAMP, Judge.
Appellant has filed a very earnest motion for rehearing. In *70his brief he summarizes the contention emphasized in his motion for rehearing under four heads, which, in the view of the writer, present but two contentions.
The first complaint is that the court so worded the charge that the right to defend against such an attack was made to depend upon the jury’s believing that appellant, or his wife, was in immediate danger of loss of life or serious bodily injury. The second section relates to the contention that the court erred in so wording the charge that the right to kill, in defending against such an attack, was made to depend upon the jury’s believing that it was necessary to kill in order to protect appellant or his wife from loss of life, or serious bodily injury. The third section relates to his complaint that the court did not affirmatively charge the jury on his defense that his only means of protecting his wife from the assault, or threatened assault, by the deceased, was to shoot. The fourth question summarized relates to his contention that the court erred in failing to instruct the jury that the danger, or apparent danger, is to be judged from the standpoint of the person who comes to the defense of another, and in charging the jury that if there is a reasonable doubt that the assault did not create in the mind of appellant a reasonable anticipation or fear of death or serious bodily injury to himself or his wife, that appellant would not have the right to kill his assailant unless appellant had first resorted to all other reasonable means at hand save retreat.
These questions and the authorities relied upon chiefly by appellant are discussed in the original opinion. Normally we would not feel called upon to enlarge upon that discussion. To the writer the opinion is very clear and sufficiently reviews the holdings of the court on the subject. Appellant’s attorneys, however, have made extensive investigation of the authorities and ably presented their contentions, both by written and oral argument. Such devotion to duty to the client is always appreciated by this court. If we can add to our reasons stated in the original opinion we feel called upon to do so.
In his original brief appellant said that if the testimony is such as to raise the issue that no other means was available than to shoot and kill, or if the evidence does not suggest that any other means were available, then the appellant was entitled to have the jury affirmatively told that he did have the right to shoot and kill in order to avoid the injury. It is further said that a charge to the effect that he had such right only if *71all other means had first been exhausted would be an improper limitation, under the circumstances, upon his right of self-defense. (Original brief, p. 24.) He further claims that the testimony raised an affirmative defense in that appellant did not have any means at hand to prevent deceased from kicking his wife a second time except to shoot.
Among the cases relied on by appellant in the original submission and in his motion for rehearing are Prater v. State, 142 Tex. Cr. R. 626, 155 S.W. 2d 934, and Witty v. State, 150 Tex. Cr. R. 555, 203 S.W. 2d 212.
In the Prater case this court merely held that under the evidence of that case the jury “should have been advised as to the principle of law announced in Art. 1224, P.C.” No charge was given under Art. 1224, P.C., and we held that under the evidence the jury might have reached the conclusion that the attack on the defendant was unlawful and violent, but not of a nature to create in defendant’s mind an apprehension of death or serious bodily injury. We then said that: “If such conclusion should have been reached by the jury they were without information as to the law under such a finding.”
In the Witty case the charge given under Art. 1224, P.C., was contested on the question of resort to other means and the use of more force than necessary. Appellant there relied on the Prater case and, in discussing it, we said of the Prater case that: “We held that the facts were sufficient to call for an application of that statute (Art. 1224, P.C.), and that the special charge No. 2 — or one of similar import — should have been given.
It appears to us that the statement of this court, in the Witty case, to the effect that there is a material distinction beween the Prater case and the Witty case, coupled with the statement which follows to the effect that the question before the court for determination in the Witty case was: “Does the issue of the use of excessive force arise under Art. 1224, P.C., where the only means available to the accused is to shoot?” refute the claim that the two cases support appellant’s contention in the instant case.
The resort to all other means reasonably at hand, as contained in Art. 1224, P.C., is a limitation on the right of self-defense under that statute. If that limitation is complied with, or if there are no other means at hand, then only the right of self-defense is complete under the statute. From all the decisions *72mentioned it seems clear that under Art. 1224. P.C.. when anplicable, the jury should be instructed that the accused should be required to resort to all other means reasonably at hand before taking a life. A charge which requires a finding that no such other means existed, of necessity, includes the limitation mentioned by the statute and is sufficient. It is not an affirmative defense, but is a limitation on the right to kill in defense against the character of assault named in the statute.
We have again examined the charge of the court, in view of the complaint that the defendant’s right .of defense was made to depend upon the jury’s believing that it was necessary to kill in order to sustain the plea of self-defense. We are so thoroughly impressed that the court made it clear that the jury was to consider the entire matter from the standpoint of the appellant alone, at the time of the homicide, that we do not consider a further discussion of this question to be necessary. As frequently stated, the charge will be looked to as a whole and if appellant’s rights on any matter have been clearly protected the charge should be approved.
The facts of this case have been sufficiently treated in the original opinion and are not further discussed. In this case, as in most appeals, appellant has been very diligent and insistent on securing his advantage of each and every provision of law. We are frequently reminded that if the parties were always as diligent to observe the law as they are insistent that this court follow their view of it, there would be far less drunkenness, less conflict between parties and, consequently, fewer lives taken as a result thereof. This court has no equitable powers. It is a court of law and not of equity. It is the sworn duty of the judges to follow the law and we desire to do that at all times. We have our personal regrets, as do other men when confronted with a conviction of one capable of a useful life. The appellant is a promising young dentist who was celebrating his first wedding anniversary and took the life of his friend while both were intoxicated. Whatever circumstances were admissible in the case would have a part only in the impression made on the jury, whose duty it is to weigh such matters. The decision of the jury on questions of fact and the punishment to be imposed is always final From such decision there is no appeal. If the case has been tried according to law no reversal may be expected.
The evidence in the instant case was admissible and suf*73ficient to sustain the jury’s verdict. We find no reversible error in the trial of the case and appellant’s motion for rehearing is overruled.